In an action to recover damages for personal injuries, the defendant Lindenhurst Union Free School District appeals from an order of the *559Supreme Court, Suffolk County (Doyle, J.), dated June 19, 1996, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendant is severed.
The plaintiff Thomas Walcott was injured during a high school wrestling match when his opponent executed a “take-down” move. By voluntarily participating in the match, the plaintiff assumed the risk of injury inherent in the sport (see, Chimerine v World Champion John Chung Tae Kwon Do Inst., 90 NY2d 471; Edelson v Uniondale Union Free School Dist., 219 AD2d 614). There is no evidence that the risk of injury was concealed or unreasonably increased, or that the coach compelled the plaintiff to disregard a risk he would not have otherwise assumed (see, Benitez v New York City Bd. of Educ., 73 NY2d 650, 658-659). Consequently, the Supreme Court erred in denying the appellant’s motion for summary judgment. Miller, J. P., O’Brien, Santucci and Altman, JJ., concur.